       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 1 of 60




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 ARP WAVE, LLC, a Minnesota Limited              Case No. 18‐CV‐2046 (PJS/ECW)
 Liability Company,

              Plaintiff/Counter‐defendant,

 v.                                                          ORDER

 GARRETT M. SALPETER;
 NEUROLOGICAL FITNESS AND
 RECOVERY FACILITIES, LLC, a Texas
 Limited Liability Company; ARPWAVE
 AUSTIN, LLC, a Texas Limited Liability
 Company; NEUROLOGICAL FITNESS
 EQUIPMENT AND EDUCATION, LLC,
 a Texas Limited Liability Company; and
 JOHN DOES I‐X,

           Defendants/Counter‐claimants.

      Boris Parker, Nicholas M. Wenner, and Jordan W. Anderson, PARKER &
      WENNER, P.A.; Jeffrey D. Shewchuk, SHEWCHUK IP SERVICES, LLC, for
      plaintiff.

      Kevin Terrazas, CLEVELAND TERRAZAS PLLC; John M. Weyrauch and Peter
      R. Forrest, DICKE, BILLIG & CZAJA, PLLC, for defendants.

      Plaintiff ARP Wave, LLC (“ARPwave”) leased electro‐stimulation devices to

defendant Garrett Salpeter. ARPwave also licensed Salpeter to operate his own

ARPwave clinic in Austin, Texas (defendant ARPwave Austin, LLC). After a few years

of leasing devices and licensing rights from ARPwave, Salpeter decided to set up his

own clinic and compete with ARPwave. Salpeter stopped conducting business as
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 2 of 60




“ARPwave Austin” and began conducting business through two new LLCs (defendants

Neurological Fitness and Recovery Facilities, LLC and Neurological Fitness Equipment

and Education, LLC). He also stopped leasing ARPwave’s electro‐stimulation devices

and instead started using (and selling and leasing to others) an electro‐stimulation

device that he had designed.

       ARPwave brought this lawsuit against Salpeter and the other defendants

(collectively “Salpeter”) alleging a host of illegalities. The Court previously dismissed

three patent‐infringement claims as improperly venued. Now before the Court are

cross‐motions for summary judgment on the remaining claims—claims that allege

breaches of various contracts, misappropriation of various trade secrets, various forms

of unfair competition, various acts of conversion, and unjust enrichment. Salpeter also

brings a counterclaim alleging fraud. For the reasons that follow, the Court grants in

part and denies in part Salpeter’s motion for summary judgment and denies

ARPwave’s cross‐motion for summary judgment.

                                   I. BACKGROUND

       ARPwave and Salpeter are competitors. Both provide electro‐therapy to athletes

and others wishing to recover from injury or reduce chronic pain. See, e.g., Pl.’s Ex. E

at 136–38; ECF No. 18 at 5; Defs.’ Ex. D. Electro‐therapy involves using electro‐

stimulation devices to send electrical currents through an individual’s body. See ECF



                                            -2-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 3 of 60




No. 1‐9; Defs.’ Ex. D. Both parties provide direct treatment to individuals and also lease

electro‐stimulation devices to individuals and train them on how to use those devices to

treat themselves or others. See, e.g, ECF No. 250 ¶¶ 2, 3, 5; ECF No. 203‐2 at 4.1 The

parties have adopted specific treatment protocols, which seek to ensure that the electro‐

stimulation devices are used properly and produce the best possible results. See, e.g.,

Pl.’s Ex. F at 27–30, 132–33, 343; Pl.’s Ex. E at 272; ECF No. 203‐2 at 4, 7–11.

       The parties’ relationship started in 2006, while Salpeter was playing college

hockey. Pl.’s Ex. G at 84–85. Salpeter leased an ARPwave device known as the

“Trainer” and used the device throughout his remaining college‐hockey career to train,

recover, and rehabilitate. Pl.’s Ex. I at 63–64; Pl.’s Ex. B. Salpeter was impressed by the

technology and, after graduating from college in 2008, he executed a contract with

ARPwave to lease four more Trainers. ECF No. 18 at 5; Pl.’s Ex. G at 292; ECF No. 1‐1.

The contract also granted Salpeter a license to use ARPwave’s treatment protocols and

to open his own “ARPwave clinic”—i.e, a clinic at which he could use ARPwave

devices and ARPwave protocols to treat others. See ECF No. 1‐1. The agreement had a

one‐year term and required Salpeter to pay $68,250 for the Trainers and $16,800 for the

associated protocols and licensing rights. Id. at 2, ¶¶ 1–2.




       1
        The Court cites to this document’s CM/ECF pagination.

                                              -3-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 4 of 60




       Salpeter began operating his ARPwave clinic in Austin in 2009. ECF No. 203‐2

at 3. Salpeter completed his payment obligations under the lease in September 2010.

See Pl.’s Ex. J. At that point, Salpeter did not return the leased Trainers, nor did he

make any further payments to ARPwave for them. (Salpeter also made no further

payments for the licensing rights that he had been granted.) Nonetheless, ARPwave

did not ask Salpeter to return its Trainers or to stop operating his ARPwave clinic. ECF

No. 250 ¶ 9. This was apparently because the relationship between ARPwave and

Salpeter continued to be financially beneficial to ARPwave. Id.2

       During the course of operating ARPwave Austin, Salpeter executed additional

leases with ARPwave for additional electro‐stimulation devices. These leases included

a five‐year lease for an “RX 100” device (which the parties executed in 2010) and a five‐

year lease for a “POV Sport” device (which the parties executed in 2012). See ECF

Nos. 1‐2, 1‐3. In addition to the lease payments that Salpeter made on the RX 100 and

POV Sport, Salpeter had to “purchase time” to be able to use them. ECF No. 250 ¶ 8;

Pl.’s Ex. E at 367. In other words, neither the RX 100 or the POV Sport could be




       2
       It appears that ARPwave’s owner (Denis Thompson) believed that the 2008 lease
was for five years. ARPwave concedes that Thompson was mistaken and that the lease
was for only one year. ECF No. 277 at 90; ECF No. 250 ¶ 7.

                                             -4-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 5 of 60




operated without paying usage fees, and those usage fees directly corresponded to the

amount of time that the devices were used. “Salpeter acquired over 4,500 hours of time

[on the two] devices, which signaled to [ARPwave] that he was treating and training a

high number of patients and succeeding in his ARPwave clinic.” ECF No. 250 ¶ 8.

Salpeter also purchased various supplies from ARPwave and referred customers to the

company. Id. ¶ 9.3

       Much of what happened between 2008 and 2018 is contested, but, at some point,

Salpeter decided to strike out on his own (without informing ARPwave of his plans). In

2015, Salpeter began to design an electro‐stimulation device to compete with

ARPwave’s RX 100. See, e.g., Pl.’s Exs. K, V; ECF No. 277 at 15. A prototype of the

device was completed sometime in 2016 (by a company called Nanohmics). Pl.’s Ex. H

at 67. Salpeter then engaged a different company (Johari) to start production of the

device. Id. at 107–08. Salpeter claims that he designed his electro‐stimulation

device—which he calls “the Neubie”—based solely on an expired patent and other

public information, id. at 73, 75, but the evidence in the record would allow a jury to




       3
       Salpeter argues that he never agreed to the licensing portions of some of the
contracts. ECF No. 231 at 5; ECF No. 260 at 3. None of the issues before the Court turn
on whether Salpeter is correct, and thus the Court does not address his contention.

                                            -5-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 6 of 60




find that Salpeter actually reverse engineered ARPwave’s devices to produce the

Neubie. Pl.’s Exs. V, W4, Y5, Z.

       As Salpeter was working on the Neubie, he started forming new LLCs through

which he could compete with ARPwave (Neurological Fitness and Recovery Facilities,

LLC and Neurological Fitness Equipment and Education, LLC). Pl.’s Ex. H at 145–46.

Sometime in 2016, Salpeter changed the name of his electro‐therapy clinic from

“ARPwave Austin” to “NeuFit.” Id. at 149. He continued to provide the same sort of

electro‐therapy treatment to clients. Id. at 147–48.

       ARPwave eventually got wind of Salpeter’s activities. Apparently around 2017

or 2018, ARPwave learned that Salpeter was no longer operating as “ARPwave Austin,”

but was instead operating as “NeuFit” and selling and leasing the Neubie. See ECF


       4
       Salpeter makes a hearsay objection to this document. ECF No. 260 at 15. The
Court finds, however, that the document is admissible as the statement of an opposing
party under Fed. R. Evid. 801(d)(2)(B). See United States v. Safavian, 435 F. Supp. 2d 36,
43 (D.D.C. 2006) (“The context and content of certain e‐mails demonstrate clearly that
Mr. Safavian ‘manifested an adoption or belief’ in the truth of the statements of other
people as he forwarded their e‐mails. They therefore are admissible as adoptive
admissions under Rule 801(d)(2)(B).” (internal citations omitted)).
       5
        Salpeter objects to this document on hearsay grounds. ECF No. 260 at 16.
Apparently because of issues with discovery, the relevant witnesses were not asked to
provide a foundation for this document. ECF No. 277 at 19–20. It appears likely that
this document will be admitted at trial, but it does not matter, as ARPwave has created
a factual dispute even without this document.

                                            -6-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 7 of 60




No. 250 ¶ 11; Pl.’s Ex. E at 388. At some point ARPwave also learned that Salpeter was

trying to poach its clients. See Pl.’s Ex. E at 137–38. In June 2018, ARPwave—for the

first time—demanded that Salpeter return all of his ARPwave devices, but Salpeter had

already sold or otherwise gotten rid of those devices. Pl.’s Exs. Q, R, T; Pl.’s Ex. G

at 268–72. This lawsuit followed. This matter is now before the Court on the parties’

cross‐motions for summary judgment.

                                      II. ANALYSIS

       This case is a mess. The problems started with the complaint. From the

beginning, ARPwave’s lawyers have opted for quantity over quality, spending more

effort generating claims than focusing on and developing evidence to support their best

claims. Not surprisingly, ARPwave’s lawyers took the kitchen‐sink approach in

drafting their complaint, ignoring the criticisms of that approach that have repeatedly

been made by the judges of this District. See Gurman v. Metro Hous. & Redevelopment

Auth., 842 F. Supp. 2d 1151, 1153 (D. Minn. 2011) (“This Court has repeatedly criticized

the filing of ‘kitchen‐sink’ or ‘shotgun’ complaints—complaints in which a plaintiff

brings every conceivable claim against every conceivable defendant.”).

       ARPwave accuses Salpeter of infringing three patents, misappropriating

numerous trade secrets, breaching three contracts in numerous ways, engaging in

                                             -7-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 8 of 60




numerous acts of conversion, interfering with ARPwave’s contractual and business

relationships in numerous ways, and (of course) being unjustly enriched. ECF No. 1.

The Court previously dismissed the patent claims as improperly venued, see ARP Wave,

LLC v. Salpeter, 364 F. Supp. 3d 990 (D. Minn. 2019), and Salpeter later added a

counterclaim alleging fraud, see ECF No. 138 at 24–25.

      A bad situation was then made worse by unprofessional behavior by the

attorneys for both sides during discovery and pretrial proceedings. Among the many

lowlights of this case have been the lawyers bickering like children during depositions,6

one lawyer questioning the sanity of another and mocking his intelligence,7 and one

lawyer asking the other if he wanted “step out of the room” and “have a fight.”8 Both


      6
       See, e.g., Pl.’s Ex. G at 48–49; Pl.’s Ex. E at 376.
      7
       See Pl.’s Ex. E at 166, 262.
      8
       See Pl.’s Ex. E at 165. The following exchange at a deposition gives a sense of the
rancorous nature of this case:

             [MR. TERRAZAS:] Sir, you are stating things on the record. You
      are not answering my questions, and I need you to answer my questions.
      ...

             MR. PARKER: We would respectfully disagree that your questions
      are not being answered, counsel. In fact, we would—

                                                                            (continued...)

                                               -8-
CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 9 of 60




8
 (...continued)
        MR. TERRAZAS: Boris, I know. I know you do.

      MR. PARKER: —respectfully indicate on the record, counsel, that
your questions, which are restated multiple times are being . . . answered
over and over again. And that’s why I’m entering the objection of asked
and answered.

        MR. TERRAZAS: Again, do you want to put some money on that,
Boris? Do you want to put money on all the questions that I’ve said
nonresponsive to, to see whether or not he’s answering? Because I’m
willing to do that. Let’s put our money where our mouth is. If you truly
believe what you’re saying and you’re not playing games like I think you
are, let’s do that. And let’s go through. We’ll get a transcript, and for
every time, we’ll put some money on, and you’ll have to pay every time
he is not answering the specific question that’s asked. Do you want to do
that?

       MR. PARKER: Counsel, get the transcript. Do whatever you need
to do. I have no idea what you’re asking me now and what you want to
engage in. Are we gambling now in a deposition? Are you done with
calling me names? Now you want to gamble?

      MR. TERRAZAS: I’m not calling you names, Boris.

       MR. PARKER: Is there something else? Should we—should we
have a fight, counsel?

      MR. TERRAZAS: I’m not—I’m not calling—

       MR. PARKER: Is that what you’d like? Do you want to step out of
the room?
                                                                (continued...)

                                    -9-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 10 of 60




Magistrate Judge Elizabeth Cowan Wright and the undersigned have been called upon

to resolve far too many discovery disputes, and time and again Judge Wright and the

undersigned have had to admonish the attorneys to do such basic things as honor their

word and behave civilly. ECF No. 173 at 3; ECF No. 128 at 21.



       8
        (...continued)
               MR. TERRAZAS: I’m not calling you names, Boris.

               MR. PARKER: I don’t understand what you’re asking me.

               MR. TERRAZAS: I’m not calling you names at all, Boris.

              MR. PARKER: You’re asking me to gamble money. Do you want
       me to take my wallet out right now? What are you talking about?

               MR. TERRAZAS: No, I’m asking you—

               MR. PARKER: Are you stable, sir?

               MR. TERRAZAS: I’m asking—listen. Listen, please, sir. So are
       you—

               MR. PARKER: Are you threatening me?

               MR. TERRAZAS: Are you questioning my mental capacity?

               MR. PARKER: Yes.

               MR. TERRAZAS: Okay.

Pl.’s Ex. E at 164‐66.

                                          -10-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 11 of 60




       As noted, both sides have now moved for summary judgment.9 The attorneys’

scattershot and contentious approach to discovery—and their inability to agree on

anything meaningful—has left the Court with numerous claims, numerous defenses,

and a patchwork record. The Court will do its best to pick through the rubble and rule

on the motions.

                                   A. Standard of Review

       Summary judgment is warranted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A dispute over a fact is “material” only if its resolution

might affect the outcome of the suit under the governing substantive law. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute over a fact is “genuine” only if

“the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Id. “The evidence of the non‐movant is to be believed, and all justifiable

inferences are to be drawn in [its] favor.” Id. at 255 (citation omitted).




       9
       Salpeter has also filed a motion for sanctions under Fed. R. Civ. P. 11. ECF
No. 228. ARPwave has made some frivolous arguments, but so has Salpeter, and the
Court has determined that neither party should be sanctioned under Rule 11.
Salpeter’s motion is therefore denied.

                                            -11-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 12 of 60




       Summary judgment will be entered against the non‐movant if it “fails to make a

showing sufficient to establish the existence of an element essential to [its] case, and on

which [it] will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). “Summary judgment procedure is properly regarded not as a disfavored

procedural shortcut, but rather as an integral part of the Federal Rules as a whole,

which are designed ‘to secure the just, speedy and inexpensive determination of every

action.’” Id. at 327 (citation omitted).

                             B. Misappropriation of Trade Secrets

       ARPwave first alleges that Salpeter misappropriated numerous trade secrets.

A “trade secret” is any “information, including a . . . program, device, method,

technique, or process that” (1) “derives independent economic value . . . from not being

generally known” and (2) “is the subject of efforts that are reasonable under the

circumstances to maintain its secrecy.” Minn. Stat. § 325C.01, subd. 5. For a defendant

to have “misappropriated” a trade secret, the defendant must have acted

wrongfully—for example, acquiring the trade secret “by improper means” or disclosing

a trade secret when under “a duty to maintain its secrecy or limit its use.” See Minn.

Stat. § 325C.01, subd. 3. “Without a proven trade secret there can be no action for

misappropriation, even if defendants’ actions were wrongful.” Electro‐Craft Corp. v.

                                             -12-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 13 of 60




Controlled Motion, Inc., 332 N.W.2d 890, 897 (Minn. 1983). A plaintiff must allege its

trade secrets “with sufficient specificity” to state a viable misappropriation claim. 1 R.

Milgrim, Milgrim on Trade Secrets, § 1.01[3], at 1‐240.32 (2016) [hereinafter “Milgrim”];

see also Electro‐Craft Corp., 332 N.W.2d at 898 (finding “lack of specificity” fatal to a

trade‐secret claim).

       ARPwave accuses Salpeter of misappropriating countless trade secrets, which

ARPwave categorizes as follows: (1) ARPwave’s devices, (2) its protocols, (3) its user

manuals, (4) its “[c]ontracts and similar business‐related documentation,”

(5) unspecified “confidential information” that Salpeter “obtained from in person and

online seminars, webinars, and/or training sessions,” and (6) its “[m]arketing

terminology.” See Defs.’ Ex. O. The Court will address these categories in turn.

                                          1. Devices

       ARPwave alleges that Salpeter misappropriated various trade secrets related to

its electro‐stimulation devices, including (1) all of the interior components of the devices

(including the software), (2) the waveform produced by the devices, and (3) the exterior

displays and controls of the devices. Id. at 2–16.10 As a practical matter, then, ARPwave




       10
            The Court cites this document’s internal pagination.

                                              -13-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 14 of 60




is alleging that each and every one of the components of each and every one of its

devices is a trade secret.

       That cannot possibly be true. Each device is patented (and patents are publicly

available), each device has certain features that are readily observable (including to

clients who are under no duty of confidentiality), and each device has certain features

that have no independent economic value. Because some components of the device are

not secret—and others have no value—the entirety of every ARPwave device is clearly

not a trade secret. See, e.g., IDX Sys. Corp. v. Epic Sys. Corp., 285 F.3d 581, 583–84 (7th

Cir. 2002); Imax Corp. v. Cinema Techs., Inc., 152 F.3d 1161, 1164–67 (9th Cir. 1998).11

ARPwave’s argument to the contrary is frivolous.

       For ARPwave to establish that it has a viable misappropriation claim, ARPwave

must identify precisely which parts of its devices are trade secrets and then provide

evidence that Salpeter misappropriated those parts. A component of a device that is

reasonably discernable from a patent covering the device is not a trade secret; anyone




       11
          Because Minnesota has adopted the Uniform Trade Secrets Act (“UTSA”), the
Court looks to persuasive authority from other UTSA jurisdictions. See, e.g., Hagen v.
Burmeister & Assocs., Inc., 633 N.W.2d 497, 503 (Minn. 2001) (looking to trade‐secret
cases from other UTSA jurisdictions); Electro‐Craft Corp., 332 N.W.2d at 899 (same);
Jostens, Inc. v. Nat’l Comput. Sys. Inc., 318 N.W.2d 691, 699–700 (Minn. 1982) (same).

                                             -14-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 15 of 60




with an internet connection can read the patent and learn that the device includes that

component. There may be components of a device that are not readily discernable to a

person of skill in the relevant art who studies the relevant patent. But ARPwave never

identifies any such component.

      ARPwave contends that the Court can identify which components of ARPwave’s

patented devices are trade secrets by reviewing the expert report produced by Clear

Blue Engineering. But that report is unhelpful for several reasons:

      To begin with, the author of the report never inspected a Neubie. ECF No. 202‐2

at 3, 15.12 ARPwave’s attorneys spent a considerable amount of time generating claims

and fighting with Salpeter’s attorneys, but unfortunately for ARPwave its attorneys did

not pay “terribly close[]” attention to court‐ordered deadlines. ECF No. 190 at 4. As a

result, ARPwave failed to acquire or inspect a Neubie—perhaps the single most

important piece of evidence in this case—prior to the close of discovery. That left

ARPwave’s expert to rely largely on guesswork, such as trying to infer the components

and workings of the Neubie by looking at a bill of materials purchased by Salpeter.

ECF No. 202‐2 at 13.




      12
           The Court cites this document’s CM/ECF pagination.

                                           -15-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 16 of 60




       ARPwave’s expert claims that the bill of materials shows that the Neubie is a

reverse‐engineered copy of the RX 100, but he does not back that assertion with

adequate explanation or evidence. His report contains only a few pages of analysis, and

it points to just two components of the RX 100 that the expert claims could not be

gleaned from studying the patents: a particular Texas Instruments audio amplifier and

a particular microprocessor. Id. at 11–15. The report notes that both of these parts are

listed on the Neubie’s bill of materials and asserts that it would be “highly unlikely” for

Salpeter to have selected these components for the Neubie unless he had reverse

engineered the Neubie from an ARPwave device. Id. But both of these parts are

disclosed in a patent application filed by ARPwave’s sister company in 2010 and

published in 2011. ECF No. 1‐8 at 15. Since the two components were publicly

disclosed, they are not trade secrets, and Salpeter’s decision to select them is not “highly

unlikely” in the absence of reverse engineering.

       The expert also notes that, as to the waveform produced by the ARPwave

devices, studying the relevant patents “would not be sufficient to copy [the] waveforms

to the level of detail required,” because while “[t]he patent may show what the output

waveform will look like . . . the generation of the[] waveforms can be accomplished in

many different ways.” ECF No. 202‐2 at 12–13. But this abstract discussion of

                                            -16-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 17 of 60




waveforms is not sufficient. The expert needed to explain exactly what the patents do

and do not reveal about ARPwave’s waveform and exactly what about the Neubie’s

waveform provides evidence that Salpeter misappropriated non‐public information.

He did not do this.

       In sum, ARPwave has failed to (1) point to the features or parts of ARPwave’s

patented devices that would not be apparent to an individual skilled in the art who

studied the patents and other public information; (2) point to evidence that these

confidential features or parts derive independent economic value from not being

generally known; and (3) point to evidence that Salpeter misappropriated these

confidential features or parts when he designed the Neubie. ARPwave cannot simply

claim that every single one of the components of every single one of its devices is a

trade secret, and then ask the Court (or the jury) to engage in the complex and highly

technical exercise of separating the public chaff from non‐public wheat. See IDX Sys.

Corp., 285 F.3d at 583–84; Imax Corp., 152 F.3d at 1164–67.13



       13
         ARPwave also alleges that all of the displays and controls of its devices are
trade secrets. Defs.’ Ex. O at 9–16. Once again, ARPwave fails to be specific and
identify which displays and controls are trade secrets. Moreover, ARPwave fails to
explain how a display or control could possibly be a trade secret when it is exposed to
the public. See, e.g., IDX Sys. Corp., 285 F.3d at 584 (“[M]any of the items that appear in
                                                                               (continued...)

                                            -17-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 18 of 60




       ARPwave must lie in the bed that it has made. The vagueness of ARP’s trade‐

secret claims has been a problem from the outset of this litigation. In fact, Judge Wright

ordered ARPwave to be more specific in identifying its trade secrets. See ECF Nos. 70,

75. But ARPwave responded with supplemental interrogatory responses that failed to

provide a more specific description of its trade secrets. Instead, ARPwave simply

added some photos of its devices and generally alleged that Salpeter misappropriated

trade secrets by reverse engineering ARPwave devices starting in 2015. Compare ECF

No. 70 at 9–1314, with Defs.’ Ex. O at 2–35.

       Denis Thompson—the founder and chairperson of ARPwave and its Rule

30(b)(6) designee—did not do any better at his deposition. To the contrary, he doubled

down on the nonsensical notion that “[t]he entire device [is] a trade secret”—including

”[e]ach and every component of the device” and “[e]very single component on the




       13
        (...continued)
the 43–page description, such as the appearance of data‐entry screens, are exceedingly
hard to call trade secrets: things that any user or passer‐by sees at a glance are ‘readily
ascertainable by proper means’. . . . [A] trade‐secret claim based on readily observable
material is a bust.”).
       14
            The Court cites this document’s CM/ECF pagination.

                                               -18-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 19 of 60




[mother]board.” Pl.’s Ex. E at 34, 42; see also id. at 127, 129–30, 287–88.15 But he also

admitted that he “ha[d] no idea” what the components of the motherboard were. Id.

at 129. Thompson also did not seem to care that the patents disclosed certain parts of

the devices; indeed, he expressed the belief that patents are trade secrets, demonstrating

that he has no idea what a trade secret is. Id. at 267 (“I definitely believe a patent is a

trade secret, yes.”); see also id. at 32, 63–64.

       Without doubt, there is evidence from which a jury could find that Salpeter took

ARPwave’s devices and did some reverse engineering. Pl.’s Exs. V, W, Y, Z. But

ARPwave has so poorly litigated this case that there is no way that a jury could

determine—based on the evidence in the record—which components of the Neubie

represent misappropriated trade secrets and which components represent information

gleaned from the study of ARPwave’s patents or other public information. Salpeter is

therefore entitled to summary judgment on ARPwave’s claim that he misappropriated

trade secrets related to its electro‐stimulation devices. See NEXT Payment Sols., Inc. v.

CLEAResult Consulting, Inc., No. 1:17‐cv‐8829, 2020 WL 2836778, at *15 (N.D. Ill. May 31,



       15
         ARPwave’s Rule 30(b)(6) designee also was not specific when discussing
ARPwave’s waveform, claiming that “[e]verything” about the waveform was a secret,
Pl.’s Ex. E at 62–63, but also acknowledging that much about the waveform was
disclosed in a patent, id. at 64.

                                                   -19-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 20 of 60




2020) (“There is no question of fact for a jury if the plaintiff has not offered enough

specificity to support a verdict by a reasonable jury.”).

                                        2. Protocols

       ARPwave next alleges that its “[t]reatment, training and loosening

protocols”—that is, its “methods of performing electrotherapeutic stimulation”—

constitute trade secrets. Defs.’ Ex. O at 17. Once again, though, it is hard to pinpoint

what ARPwave claims to be a trade secret.

       ARPwave vacillates in the level of generality with which it defines its

“protocols.” At the most general level, ARPwave appears to want to claim the entire

field of electro‐therapy (or neuro‐therapy) as its own “protocol” and trade secret. See

Pl.’s Ex. E at 405–06, 408–10. Obviously, ARPwave cannot claim electro‐therapy as a

trade secret; electro‐therapy has been used to treat injuries and pain for thousands of

years. See ECF No. 13.

       Slightly more specifically, ARPwave claims that its three‐step electro‐therapy (or

neuro‐therapy) process is a trade secret. ARPwave defines this process as (1) putting

the individual in neurological balance, (2) finding the hot spot (or source of the

problem), and (3) treating the source of the problem. ECF No. 277 at 37; see also Pl.’s




                                            -20-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 21 of 60




Ex. E at 394–97; ECF No. 250 at 1, 4, 7. There are at least a couple of problems with this

trade‐secret claim:

       First, ARPwave cannot claim trade‐secret protection of such a highly abstract

“protocol” containing such obvious steps. It is hardly a secret that, to treat a problem

with electro‐therapy, the therapist must find and treat the problem. See 1 Milgrim,

§ 1.09[3], at 1‐520.1–1‐520.2 (“[W]hen asserting methods and techniques and know‐how

to be trade secrets, a reasonable degree of precision and specificity is appropriate.”).

       Second, ARPwave has disclosed its general treatment process in a patent. See

ECF No. 1‐7; Pl.’s Ex. E at 250–51 (discussing how the ‘474 patent “is basically a patent

on our [neuro‐therapy] process”). When ARPwave was asked which parts of the neuro‐

therapy process that Salpeter allegedly misappropriated were not disclosed in the

patent, Thompson—testifying on behalf of ARPwave—said that he “[did]n’t know.”

Pl.’s Ex. E at 254–57. If ARPwave cannot determine if any aspect of its neuro‐therapy

process is confidential, then neither can a jury.

       The most specific (and plausible) trade‐secret claim that ARPwave makes with

respect to its protocols relates to its step‐by‐step instructions for treating particular

injuries. See Pl.’s Ex. A; Pl.’s Ex. E at 134. The problem, though, is ARPwave has not

provided the Court with adequate evidence that Salpeter misappropriated any of these

                                             -21-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 22 of 60




protocols. In their briefs, the parties focus on one particular protocol—a footbath

protocol designed by ARPwave to (presumably) treat foot and ankle injuries. Pl.’s

Ex. A at 1. Salpeter also has a footbath protocol. Pl.’s Ex. AC at 1. To the Court’s eyes,

these protocols appear to be materially different; most notably, they call for different

pad placements and different treatment steps. Pl.’s Ex. A at 1; Pl.’s Ex. AC at 1.

ARPwave has not provided evidence that would allow a jury to find that the differences

between the two footbath protocols are immaterial and thus that Salpeter

misappropriated an ARPwave trade secret.

       ARPwave points to an expert report produced by Dr. Malcolm Conway.

Conway generally analyzes whether the ARPwave devices and protocols are

“comparable” to Salpeter’s devices and protocols. ECF No. 204‐2 at 4.16 He states

generally that there is “substantial material overlap” between the two companies’

treatment methods, as they use “the same fundamentals.” Id. at 10.

       But this is too high a level of generality to support a finding of misappropriation

of a trade secret. Moreover, Conway fails to distinguish public information from non‐

public information; he does not seem to realize that, for a treatment method to be a trade




       16
            The Court cites this document’s CM/ECF pagination.

                                            -22-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 23 of 60




secret, it must be a secret. ARPwave may have highly effective protocols for treating

particular injuries, but it has disclosed much about its treatment process in patents and

elsewhere. Conway never separates the public from the private, nor does he do a side‐

by‐side comparison of a specific ARPwave treatment protocol (such as the footbath

protocol) to a corresponding Salpeter treatment protocol and declare that the two

protocols are materially identical.17

       For these reasons, Salpeter is entitled to summary judgment on ARPwave’s claim

that he misappropriated various trade secrets related to its protocols.




       17
         ARPwave also points to various emails as evidence of misappropriation. These
are even less probative than Conway’s report. In the emails, Salpeter (or one of his
agents) will tell a new customer something like “your team has experience with
ARP[wave], so there won’t be a drastic learning curve.” Pl.’s Ex. AO at 5 (CM/ECF
pagination); see also Pl.’s Ex. AB at 1 (“I know you already have a good knowledge base
on this type of technology . . . .”); Pl.’s Ex. N at 2 (“[T]he Neubie . . . matche[s] all the
ways we used the rx and pov.”).

       ARPwave alleges that these emails show that Salpeter has stolen ARPwave
protocols. They do not. Someone who has previously treated patients using electro‐
therapy is obviously not going to have as “drastic” a “learning curve” as someone who
has not. These emails only show Salpeter explaining to former ARPwave customers
that he offers a similar product capable of doing similar things; the emails do not show
that Salpeter misappropriated a trade secret.

                                            -23-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 24 of 60




                          3. Miscellaneous Other “Trade Secrets”

       ARPwave’s briefing focuses entirely on its trade‐secret claims relating to its

devices and protocols. ARPwave does not defend any of its other trade‐secret claims.

ECF No. 258 at 28–33; ECF No. 266 at 7–9. The Court therefore deems those other trade‐

secret claims to be abandoned. Even if the claims had not been abandoned, the Court

would dismiss them on the merits, as they suffer from fatal deficiencies.

       To begin with, ARPwave’s allegations are again insufficiently specific. ARPwave

asserts that Salpeter misappropriated its (1) user manuals, (2) “[c]ontracts and similar

business‐related documentation,” (3) “confidential information obtained from in person

and online seminars, webinars, and/or training sessions,” and (4) “[m]arketing

terminology.” Defs.’ Ex. O at 16–18. But these are “general categories of information,

insufficiently specific to qualify as trade secrets.” Luigino’s, Inc. v. Peterson, 317 F.3d 909,

912 (8th Cir. 2003) (citing Electro‐Craft Corp., 332 N.W.2d at 897–99).

       Putting that aside, each category includes information that is not even

confidential, much less a trade secret. For example, the user manuals are now publicly

available. Defs.’ Ex. P at 2. And even before they were made publicly available, the

manuals contained non‐confidential information, such as a general description of the

(patented) device, information about the FDA classification of the device, photos of the

                                              -24-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 25 of 60




exterior of the device, and addresses and phone numbers that could be used to contact

ARPwave. Defs.’ Ex. P. None of this information is a secret.18

       It is not this Court’s responsibility to dig through a hundred pages of user

manuals and try to identify possible trade secrets. If ARPwave wants to claim that a

trade secret was contained within a user manual, then ARPwave has to identify it.

ARPwave has failed to do so. See GlobalTap LLC v. Elkay Mfg. Co., No. 13 C 632, 2015

WL 94235, at *6–7 (N.D. Ill. Jan. 5, 2015) (“With respect to the information in the

Business Plan in this case, GlobalTap has done nothing more than point to the entire

101–page document. Even more broadly, Mr. Whitman testified that ‘every word’ in

the Business plan is a GlobalTap trade secret. . . . Plaintiff’s vagueness is fatal to its

claim for trade secret protection of its Business Plan. . . . There may well be trade secrets

within the 101–page Business Plan, but it was Plaintiff’s burden to identify those secrets

and it has repeatedly failed to do so.”).




       18
         Interestingly, when ARPwave’s corporate representative was asked to compare
its Trainer device manual to that product’s predecessor’s manual (Physio Dynamics’
Therastim device), he noted that the manuals were “very similar” because a lot of the
manual was “FDA legal mumbo‐jumbo” that they “have to have . . . in there.” See Pl.’s
Ex. E at 186–88. “FDA legal mumbo‐jumbo” is not a trade secret.

                                              -25-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 26 of 60




       ARPwave’s contracts are also publicly available, and they have been publicly

available since at least 2016. Defs.’ Ex. Q. Moreover, as ARPwave admitted, there is

nothing “confidential” about its contracts. Pl.’s Ex. E at 307. Indeed, it is hard to

imagine how a consumer contract could be confidential (and thus a trade secret).

ARPwave hands the contracts to prospective customers for them to review and sign

before those customers are bound by any confidentiality obligations within the

contracts. Because ARPwave’s contracts are not confidential, they are not trade secrets.

       ARPwave’s allegation that Salpeter misappropriated “confidential information

obtained from in person and online seminars, webinars, and/or training sessions” is

obviously insufficiently specific. This is yet another example of ARPwave simply

throwing out a claim and doing nothing with it. The Court has no idea what trade

secrets ARPwave alleges were disclosed at various seminars attended by Salpeter and

later misappropriated by him. ARPwave testified that “the information that [Salpeter]

took” from these meetings was ARPwave’s “protocols, period.” Id. at 313. The Court

has already discussed (and dismissed) ARPwave’s trade‐secret claims regarding its

protocols.

       Finally, ARPwave’s allegation that its “[m]arketing terminology”—specifically its

“buzzwords” such as “[n]euro reset”—is a trade secret is frivolous. Id. at 313–14.

                                            -26-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 27 of 60




Marketing terms are used to market products; they do not do much good unless they are

made public. For example, ARPwave’s website advertises its “Neuro Reset” process.

ECF No. 80‐4 at 10. A term that ARPwave uses in marketing its products and services

to the public—such as “Neuro Reset”—is clearly not a trade secret.19

       In sum, ARPwave has made numerous trade‐secret claims. But to succeed on

one of those claims, ARPwave has to point to a specific item of “information” or a specific

“program, device, method, technique, or process” that is not “generally known,” that

“derives independent economic value . . . from not being generally known,” and that “is

the subject of efforts that are reasonable under the circumstances to maintain its

secrecy.” Minn. Stat. § 325C.01, subd. 5. And then ARPwave has to show that Salpeter

misappropriated that specific trade secret. Based on the evidence before the Court,

ARPwave cannot make such a showing with respect to any of its trade‐secret claims.




       19
        Despite ARPwave’s Rule 30(b)(6) deponent testifying that its misappropriation
claim was based on Salpeter’s use of particular marketing buzzwords, ARPwave’s
attorneys switched course at the hearing and argued that “marketing terminology”
instead meant internal marketing processes and strategy. ECF No. 277 at 53–54. But
ARPwave has not identified any specific marketing processes or strategies, provided
any evidence that they are secret, or provided any evidence that Salpeter
misappropriated them. Accordingly, even if this claim were properly before the Court,
it would fail.

                                           -27-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 28 of 60




The Court therefore grants Salpeter’s motion for summary judgment on all of those

claims.

                                 C. Breaches of Contracts

       ARPwave next asserts a long series of breach‐of‐contract claims against Salpeter

alleging various breaches of the 2008, 2010, and 2012 agreements. To prevail on its

claims, ARPwave must establish (1) formation of a contract, (2) performance by

ARPwave of any conditions precedent to its right to demand performance by Salpeter,

(3) breach of the contract by Salpeter, and (4) damages. Park Nicollet Clinic v. Hamann,

808 N.W.2d 828, 833 (Minn. 2011); Jensen v. Duluth Area YMCA, 688 N.W.2d 574, 578–79

(Minn. Ct. App. 2004). The applicable statute of limitations is six years. Minn. Stat.

§ 541.05, subd. 1(1). Minnesota law determines when an action is commenced for

purposes of a Minnesota statute of limitations, and, under Minnesota law, an action is

commenced when it is served, not when it is filed. See Walker v. Thielen Motors, Inc., 916

F.2d 450, 450–51 (8th Cir. 1990). ARPwave served this action on July 25, 2018, ECF

No. 7, and thus any claim that accrued before July 25, 2012 is time‐barred.

                     1. 2008 Contract: Trainers and ARPwave Clinic

       ARPwave first asserts that Salpeter breached the 2008 contract in various ways,

including by failing to return the leased devices, assigning and lending the devices to

                                           -28-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 29 of 60




third parties, experimenting with and enhancing the devices and protocols, and

breaching confidentiality obligations. On first glance, these claims would appear to be

barred by the statute of limitations, as the 2008 contract was a one‐year lease that

expired in 2009—and Salpeter stopped making the payments required by the lease in

2010—yet ARPwave did not sue for breach of that lease until 2018. But ARPwave

argues that the statute of limitations does not bar its claims for a couple of reasons:

       First, ARPwave argues that a lease is “not a normal contract” that “terminate[s]

on its own”; instead, says ARPwave, a lease simply “converts to another type of

tenancy.” ECF No. 277 at 91. It is true that if, for example, a tenant remains in an

apartment and continues to pay rent after her lease expires—and her landlord continues

to accept the rent payments and permits the tenant to remain in the apartment—then

the tenant may become a “holdover” and establish some type of “tenancy.” Thompson v.

Baxter, 119 N.W. 797, 797–98 (Minn. 1909); see also Coinmach Corp. v. Aspenwood

Apartment Corp., 417 S.W.3d 909, 915–16 (Tex. 2013). Translated into contract language,

if the conduct of both parties upon expiration of a lease manifests an intent to continue

with the lease, a new lease may be implied.

       Here, however, Salpeter manifested no such intent to continue under the 2008

lease. Unlike a tenant who continues to pay rent for an apartment after her lease

                                            -29-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 30 of 60




expires, Salpeter completely stopped making payments on the Trainers in

September 2010 and unambiguously breached the lease by thereafter retaining

possession of the Trainers. At that point, ARPwave needed to enforce its

rights—demanding either that Salpeter make additional lease payments or that he

return the Trainers. See Park Nicollet Clinic, 808 N.W.2d at 832–33.

       ARPwave did neither. Instead, ARPwave slept on its rights by allowing Salpeter

to keep the Trainers for eight years without making a single payment. ARPwave cannot

now claim that its decision to say nothing about Salpeter’s breach was simply its

“consent” to some type of implied contract. This would “‘make a mockery of [the]

statute[] of limitations by the simple expedient of creative labeling.’” Erickson v. Abby

Sci., Inc., No. A17‐0661, 2018 WL 256732, at *6 (Minn. Ct. App. Jan. 2, 2018) (quoting

Weavewood, Inc. v. S & P Home Investments, LLC, 821 N.W.2d 576, 580 (Minn. 2012)). On

these facts, the Court rejects ARPwave’s argument, and finds that its breach‐of‐contract

claim related to Salpeter’s failure to return ARPwave’s trainers in September 2010 is

barred by the statute of limitations.20



       20
        ARPwave also alleges that Salpeter breached the lease by assigning or loaning
the Trainers to third parties without ARPwave’s permission. To the extent that
ARPwave alleges that Salpeter did these things prior to September 2010, ARPwave’s
                                                                          (continued...)

                                            -30-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 31 of 60




      Second, ARPwave argues that some of Salpeter’s obligations under the 2008 lease

survived the termination of that lease and were breached by Salpeter after July 25, 2012,

and thus ARPwave’s claims regarding those breaches are not barred by the statute of

limitations. See, e.g., ECF No. 258 at 21–22, 25. In particular, ARPwave points to

provisions of the 2008 lease that address (1) experimenting with ARPwave’s devices

and protocols, (2) enhancing ARPwave’s devices and protocols, and (3) confidentiality

obligations. Salpeter denies that he breached these provisions, but he does not deny

that they survived the termination of the lease, nor does he argue that ARPwave’s

claims are barred by the statute of limitations. The Court therefore addresses the merits

of ARPwave’s claims.




      20
         (...continued)
claims are barred by the statute of limitations. To the extent that ARPwave alleges that
Salpeter did these things after September 2010, the Court notes that, by that point, the
relationship between the parties was no longer governed by the 2008 lease, except
insofar as a survival clause extended a party’s obligations past the lease’s termination.
No survival clause applied to the assignment and lending provisions (which makes
sense, as Salpeter was obligated to return the Trainers to ARPwave when the lease
expired). Therefore, Salpeter could not have breached the assignment and lending
provisions after September 2010. See, e.g., Coinmach Corp., 417 S.W.3d at 917 (explaining
that a tenant at sufferance with “no express or implied contract or agreement . . . cannot
be liable for breaching a contract that did not exist”).

                                           -31-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 32 of 60




                              a. Experimenting With Protocols

       ARPwave alleges that Salpeter breached the 2008 contract by experimenting with

ARPwave’s protocols. In response, Salpeter argues that ARPwave did not adequately

plead (or otherwise provide notice of) this claim. The Court agrees with Salpeter.

       This claim does not appear in ARPwave’s complaint. In fact, the word

“experiment” appears in the complaint only in connection with allegations regarding

the experiments in which ARPwave engaged when it created its protocols. ECF

No. 1 ¶¶ 17, 18, 21, 23. The complaint says nothing about Salpeter experimenting, much

less accuse him of experimenting in breach of the 2008 lease. ECF No. 1.

       ARPWave did not otherwise give Salpeter fair notice that it was pursuing this

claim. ARPWave argues that, when Thompson testified as ARPwave’s Rule 30(b)(6)

designee, he gave Salpeter notice of this claim. ECF No. 274 at 2, ¶ 3 (citing Pl.’s Ex. E

at 373–74). The testimony to which ARPwave refers was as follows:

              Q:     What did [Salpeter]—what did he violate or not
                     follow?

              A:     Well, we’ve already discussed that. I don’t know if he
                     paid, and if he didn’t pay, that’s a violation. And if he
                     didn’t give me a written notice of continuation, that’s
                     a violation. And if he didn’t give me written notice of
                     termination, that’s a violation. And if he decided on
                     his own to do anything outside of our protocols, that’s

                                            -32-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 33 of 60




                       a violation. If he decided to sell equipment, that’s a
                       violation. So, yeah, there’s violations.

Pl. Ex. E at 373–74.

       This list of hypothetical contract violations—which does not specifically mention

experimenting with protocols—did not provide fair notice to Salpeter that ARPwave

was asserting a claim that he breached the 2008 lease by experimenting with its

protocols. See Richardson v. Omaha Sch. Dist., 957 F3d 869, 877–78 (8th Cir. 2020); S & A

Farms, Inc. v. Farms.com, Inc., 678 F.3d 949, 952–53 (8th Cir. 2012). Indeed, ARPwave has

never asserted a claim with respect to most of the items that were on Thompson’s list,

such as failing to give written notice of continuation or termination.

       Because ARPwave did not plead or otherwise alert Salpeter that it was claiming

that he breached the 2008 contract by experimenting with ARPwave’s protocols, the

Court dismisses this claim.

                              b. Enhancing Devices and Protocols

       ARPwave next alleges that Salpeter enhanced ARPwave’s devices and protocols,

and that—under the contract—ARPwave now owns those enhancements. ECF No. 258

at 22–24. Salpeter responds in two ways:




                                             -33-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 34 of 60




      First, Salpeter again argues that this claim was not pleaded in ARPwave’s

complaint and that he did not otherwise receive fair notice of it. ECF No. 260 at 11–12.

That is clearly not true. In September 2019, Salpeter moved the Court for leave to

amend his answer and add a counterclaim after he “learned for the first time” that

ARPwave was “asserting that any protocols developed by Mr. Salpeter while he simply

owned an ARPwave device are alleged to be the property of ARPwave . . . .” ECF

No. 53 at 2. Obviously, then, Salpeter knew by September 2019 that ARPwave was

claiming that it owned any “improvements” or “enhancements” that he made to the

protocols. Salpeter was given leave to amend. He added a counterclaim in response to

ARPwave’s allegation, and he was able to conduct discovery regarding the allegation.

He had fair notice of ARPwave’s claim.

      Second, Salpeter argues that ARPwave has not shown that the device and

protocols that he developed are, in fact, enhancements or improvements of ARPwave

devices or protocols. The Court agrees.

      As to the devices: The parties’ contract provides that “[t]he equipment [i.e., the

Trainers] shall at all times be and remain, the sole and exclusive property of

[ARPwave]” and Salpeter shall not, without prior written consent from ARPwave,

“make any alterations, changes, additions or improvements to the equipment.” ECF

                                           -34-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 35 of 60



No. 1‐1 at 3, ¶ 6 (emphasis added). If alterations are made, then “[a]ll additions and

improvements of whatsoever kind or nature made to the equipment shall belong to and

become the property of [ARPwave] upon the expiration or earlier termination of this

lease.” Id. (emphasis added).

       The problem for ARPwave is that Salpeter did not make any alterations, changes,

additions, or improvements to the equipment—i.e., to the Trainers that ARPwave owned

and Salpeter leased. Instead, Salpeter designed and manufactured a new electro‐

stimulation device—a device that ARPwave did not own and that Salpeter did not

lease. The device‐enhancement provision simply does not cover Salpeter’s new

device.21

       The purpose of this provision is clear. Because ARPwave remains the “sole and

exclusive” owner of the Trainers, and because Salpeter is required to return the Trainers

to ARPwave upon expiration or termination of the lease, any changes that Salpeter

makes to the Trainers become ARPwave’s property. The situation is akin to a customer

renting a car from Hertz, installing new speakers to improve the sound system, and


       21
         The Court also notes that this particular device‐enhancement provision is found
in the equipment‐lease section of the contract, and not the license‐agreement section.
As a result, no survival clause appears to apply to the provision, and that would seem
to be fatal to ARPwave’s claim. For some reason, though, Salpeter did not make this
argument, and thus the Court does not rely on it.

                                           -35-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 36 of 60



later returning the car to Hertz. Hertz would continue to own the car, including the

new speakers.

      The “enhancement” provision of the 2008 lease cannot be read as giving

ARPwave ownership rights over any new electro‐stimulation device that Salpeter

builds simply because he leased an ARPwave device. If Salpeter infringed a patent or

misappropriated a trade secret in designing his new device, ARPwave could pursue

legal remedies. But ARPwave cannot claim ownership over any device built by

Salpeter by arguing that such a device must necessarily be an “improvement” of the

Trainers.

      As to the protocols: The 2008 lease provides that Salpeter “shall not make

enhancements or modify, or alter the System(s)” that ARPwave licensed to him without

its “express written consent.” ECF No. 1‐1 at 7, § 2, ¶ 4. The contract defines the

“System(s)” as including all of ARPwave’s “proprietary training protocols and

programs” and related intellectual property. Id. at 6, § 1, ¶ 1. If Salpeter makes any

“enhancements” to the “System(s),” those enhancements “remain the sole and

absolutely [sic] property of [ARPwave].” Id. at 7, § 2, ¶ 4. Notably, the contract speaks




                                           -36-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 37 of 60



in terms of property “remain[ing]” ARPwave’s, not of property “becoming”

ARPWave’s property through assignment or otherwise.22

       To succeed on this claim, ARPwave must identify a specific protocol that it owns,

describe the “enhancement” that Salpeter made to that protocol, and explain why the

enhanced protocol “remains” ARPwave’s. ARPwave never does so. Instead, ARPwave

generally alleges that Salpeter’s entire treatment method is a rip‐off of its entire

treatment method. But ARPwave cannot claim the entire field of electro‐therapy as its

own. Nor can ARPwave convert this enhancement clause into (1) an assignment clause

that assigns all Salpeter’s ideas regarding electro‐therapy to ARPwave or (2) a non‐

compete clause that forbids Salpeter from operating his own electro‐therapy clinic.

Salpeter is entitled to summary judgment on this claim.

                                      c. Confidentiality

       Finally, ARPwave alleges that Salpeter breached the confidentiality provision of

the 2008 contract, which forbids Salpeter from making available “the System(s) to any

other party without the written consent of [ARPwave].” ECF No. 1‐1 at 8, § 4, ¶ 5.




       22
       This is in contrast to the provision governing modifications to the devices,
which makes clear that modifications to ARPwave’s devices shall “become” ARPwave’s
property. ECF No. 1‐1 at 3, ¶ 6

                                            -37-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 38 of 60



Once again, the contract defines the “System(s)” as, essentially, all of ARPwave’s

“protocols” and “related intellectual property.” Id. at 6, § 1, ¶ 1.

       ARPwave’s briefing makes some bold allegations—for example, that Salpeter

disclosed confidential information related to its “protocols and methods” to over

500 individuals. ECF No. 258 at 24–25. But in support of these allegations ARPwave

cites only a single piece of evidence: the expert report that Salpeter himself wrote.

See id. at 24 (citing ECF No. 203‐2 at 3–4). Salpeter’s report describes how he trained

over 500 individuals on how to use the NeuFit system. ECF No. 203‐2 at 4.23 Critically,

however, that same report says that the NeuFit system is not based on any ARPwave

protocols, methodology, or technology. Id. at 3. Thus, the only evidence cited by

ARPwave in support of its claim that Salpeter disclosed confidential information about

the ARPwave system is an expert report stating that Salpeter trained individuals on how

to use a system that is not based on the ARPwave system. Accordingly, Salpeter is entitled

to summary judgment on ARPwave’s claim that he breached the confidentiality

provision. See Binion v. City of St. Paul, 788 F. Supp. 2d 935, 950 (D. Minn. 2011) (“This

Court does not function as a research assistant for the parties. If [the plaintiff] is serious

about [its] . . . claim, then it is [the plaintiff’s] responsibility to brief it—and, in


       23
            The Court cites to this document’s CM/ECF pagination.

                                               -38-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 39 of 60



particular, to cite evidence in the record supporting it.” (citations omitted)); see also

Crossley v. Ga‐Pac. Corp., 355 F.3d 1112, 1114 (8th Cir. 2004) (“‘Rule 56 does not impose

upon the district court a duty to sift through the record in search of evidence to support

a party’s opposition to summary judgment.’” (quoting Ragas v. Tenn. Gas Pipeline Co.,

136 F.3d 455, 458 (5th Cir. 1998))).24

                    2. 2010 and 2012 Contracts: RX 100 and POV Sport

       ARPwave also asserts a long list of breach‐of‐contract claims related to its 2010

and 2012 contracts with Salpeter. As noted above, the 2010 contract was a five‐year

lease for an RX 100 device and the 2012 contract was a five‐year lease for a POV Sport

device. ARPwave’s claims for breaches of these contracts relate to Salpeter allegedly

(1) failing to return the devices, (2) selling or assigning the devices, (3) lending the



       24
         The Court notes that, once again, ARPwave has failed to be specific about what,
exactly, it claims was “confidential.” As it did with respect to its trade‐secret claims,
ARPwave throws around the words “protocol” and “system,” but uses those words at
varying levels of abstraction. It is true that ARPwave can protect as “confidential”
something that is not a “trade secret.” See, e.g., Orthofix, Inc. v. Hunter, 630 F. App’x 566,
567–68 (6th Cir. 2015) (explaining “the relationship of three separate categories of
business information: (1) ‘trade secrets,’ (2) contractually protected ‘confidential
information,’ and (3) ‘general skills and knowledge’”). But ARPwave cannot protect as
“confidential” something that is publicly available—such as information that can be
gleaned from reviewing a patent or that a passerby can learn simply by glancing at an
ARPwave device. This lack of specificity provides an independent basis for dismissing
ARPwave’s claim that Salpeter breached the confidentiality clause.

                                             -39-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 40 of 60



devices to third parties, (4) experimenting with the devices and protocols, (5) enhancing

the devices and protocols, and (6) breaching the confidentiality provisions.

                                a. Failing To Return Devices

       Like the 2008 contract, the 2010 and 2012 contracts require Salpeter to return the

leased devices to ARPwave upon expiration or termination of the leases. ECF No. 1‐2

at 3–4, ¶ 11; ECF No. 1‐3 at 4, § 7.2. As to the 2010 contract, Salpeter argues that

ARPwave got back its RX 100 from a third party. ECF No. 231 at 19. As to the 2012

contract, Salpeter argues that the agreement is ambiguous about whether he must

return the POV Sport. Id. Both of Salpeter’s arguments fail.

       As to the 2010 contract: The contract clearly requires Salpeter to return the

RX 100 to ARPwave by delivering or shipping it to a location specified by ARPwave.

ECF No. 1‐2 at 3–4, ¶ 11. Salpeter breached that obligation. The fact that a third party

may have returned the RX 100 to ARPwave (which ARPwave disputes, see ECF No. 274

at 4) relates to the extent of ARPwave’s damages, not to whether Salpeter breached.

       As to the 2012 contract: Salpeter claims that the contract is ambiguous regarding

whether he must return the POV Sport because the contract provides that he may

maintain possession of the device “‘[o]nce the original term has been met.’” ECF

No. 231 at 19 (quoting ECF No. 1‐3 at 3, § 1.3). The contract is not ambiguous. The


                                            -40-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 41 of 60



clause that Salpeter cites provides that, after the original 60‐month term expires,

Salpeter may continue to possess the device if he pays the usage fees associated with it.

(He does not have to pay additional licensing fees.) ECF No. 1‐3 at 3, § 1.3. But that

same provision also makes clear that the other terms of the contract remain in effect. Id.

One of those other terms requires that “[u]pon termination of th[e] Agreement for any

reason,” Salpeter must “immediately return” the device to ARPwave. ECF No. 1‐3 at 4,

§ 7.2. ARPwave terminated the agreement in June 2018. See Pl.’s Exs. Q, R. At that

point, Salpeter was required to return the POV Sport to ARPwave. ECF No. 1‐3 at 4,

§ 7.2. He did not do so, and hence he breached the contract.

       Although the Court finds that Salpeter breached the 2010 contract by failing to

return the RX 100—and breached the 2012 contract by failing to return the

POV Sport—the Court will not grant summary judgment to ARPwave on those claims.

For one thing, the issue of damages must be tried before the Court can enter judgment.

For another, Salpeter argues that his fraud counterclaim provides a defense to the

alleged breaches of the 2010 and 2012 contracts, and, as the Court explains below, it

cannot grant ARPwave summary judgment on that counterclaim. In short, although




                                           -41-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 42 of 60



ARPwave is virtually certain to prevail on these claims, the Court cannot enter

judgment in its favor at this time.25

                                    b. Assigning Devices

       ARPwave next alleges that Salpeter improperly sold or assigned the RX 100 and

POV Sport in violation of the 2010 and 2012 contracts (respectively). Salpeter argues

that he did not receive fair notice that ARPwave was asserting this claim, either in

ARPwave’s complaint or in any other way. ECF No. 260 at 11. The Court disagrees.

       First, the complaint notes that the contracts prohibit assignments, ECF No. 1

¶¶ 40, 52, and it alleges that Salpeter sold some of the devices (the Trainers) in violation

of a contract, id. ¶ 49. Salpeter thus had notice that ARPwave was—at a

minimum—alleging that he violated the 2008 contract by selling some of the Trainers.

The complaint goes on to express ARPwave’s belief that Salpeter still possessed the

RX 100 and POV Sport. Id. ¶¶ 54, 58. Salpeter knew that ARPwave’s belief was



       25
         ARPwave also brings a conversion claim against Salpeter, but it concedes that
this claim is “duplicative” of its claims asserting that Salpeter breached the contracts by
failing to return the devices. ECF No. 277 at 139. ARPwave noted at the hearing that, if
the Court found that the contracts obligated Salpeter to return the devices (as it has),
ARPwave does not “need a dual claim.” Id. But Salpeter is alleging that his contracts
with ARPwave are invalid because they were induced by fraud. As the Court explains
below, Salpeter’s fraud claim is likely to be dismissed, but until it is dismissed, the
Court will not dismiss ARPwave’s conversion claim.

                                            -42-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 43 of 60



mistaken, though, as he had sold those devices. Pl.’s Ex. G at 268–72. Salpeter thus

should have anticipated that, as soon as ARPwave learned that he had sold the RX 100

and the POV Sport, ARPwave would claim that he violated the anti‐assignment clauses

in the 2010 and 2012 contracts.

       Salpeter’s sale of the ARPwave devices was a recurring topic during discovery.

For example, during his deposition, Salpeter was asked exactly what he did with all of

the devices—including the RX 100 and the POV Sport. See, e.g., id.; see also id. at 138,

147–48. He was repeatedly asked if he ever received written permission to sell the

devices, as the contracts require. Id. at 112–15, 128–31, 148. Moreover, ARPwave’s Rule

30(b)(6) witness testified that Salpeter’s selling of the devices was a breach of contract.26

All of this gave Salpeter fair notice that ARPwave was claiming that his sales of the

RX 100 and POV Sport breached the 2010 and 2012 contracts (respectively).

       Salpeter does not assert any other defense to ARPwave’s claim that he breached

the 2012 agreement when he sold the POV Sport. ECF No. 260 at 15. Salpeter’s only



       26
        Pl.’s Ex. E at 353 (Q: “Mr. Thompson, Exhibit 23 shows that Mr. [Salpeter] told
ARP Wave in 2017 that he had sold machines, right?” A: “Which is illegal.”); id. at 362
(Q: “So there’s no one from Manufacturing that’s telling Mr. Salpeter that there’s
anything wrong with him selling the machine, is there? . . . A: “Don’t know. You know
he knows you can’t do it. You got a contract that says you can’t do it. He did it.
Bingo‐bango.”).

                                             -43-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 44 of 60



defense with respect to the RX 100 is that he did not sell it, because once the person who

was going to purchase it (Paul Coleman) found out that ARPwave would not allow him

to “buy time” on it, he refused to pay Salpeter. ECF No. 260 at 15 (citing Pl.’s Ex. G

at 271–72). But it is irrelevant whether money changed hands. The 2010 contract does

not bar Salpeter from “selling” the RX 100; it bars him from “assign[ing], transfer[ring],

pledg[ing], or hypothecat[ing]” it. ECF No. 1‐2 at 4, ¶ 14. Salpeter, by his own

admission, assigned the RX 100 (and the POV Sport) to Coleman.

       Again, the Court finds that Salpeter breached the 2010 and 2012 contracts.

Again, though, the Court will not enter judgment against Salpeter at this time because

of the need to determine damages and adjudicate Salpeter’s fraud defense.

                                    c. Lending Devices

       ARPwave next alleges that Salpeter loaned various ARPwave devices to

(1) Nanohmics (the company that built the Neubie prototype), (2) Ki O (Salpeter’s

former business partner), and (3) the NeuFit LLCs (Salpeter’s electro‐therapy

businesses). ECF No. 258 at 16–19. According to ARPwave, Salpeter thereby breached

the third‐party‐use prohibition found in the contracts. Id. Salpeter alleges, once again,

that he did not receive fair notice of this breach‐of‐contract claim. ECF No. 260 at 11–12.

The Court agrees.


                                           -44-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 45 of 60



       Nanohmics and Ki O are not mentioned in the complaint. ECF No. 1. The

NeuFit LLCs are mentioned, but only briefly, and only with respect to ARPwave’s

trade‐secrets and patent‐infringement claims. Id. ARPwave argues that two large block

quotations in the complaint gave notice of its “lending” claim to Salpeter. ECF No. 274

at 2, ¶ 2 (citing ECF No. 1 ¶¶ 40, 57). The Court disagrees. The first block quote is of

the entire assignment clause; this block quote most clearly applies to ARPwave’s

assignment claims. The second block quote is about various confidentiality

requirements; this block quote most clearly applies to ARPwave’s confidentiality claims.

A reasonable defendant who read these block quotes would not understand them to be

asserting a lending claim, particularly when the complaint does not contain a single

factual allegation about lending.

       Because ARPwave failed to give fair notice of its lending claim to Salpeter, the

Court dismisses it. See Richardson, 957 F.3d at 877–78; S & A Farms, Inc., 678 F.3d

at 952–53.

                   d. Experimentation, Enhancement, and Confidentiality

       The parties make the same arguments with respect to the experimentation,

enhancement, and confidentiality clauses of the 2010 and 2012 contracts as they do with

respect to the corresponding clauses of the 2008 contract. The Court’s analysis of the


                                           -45-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 46 of 60



2008 claims thus applies fully to the 2010 and 2012 claims. Accordingly, the

experimentation claim is dismissed, as ARPwave did not adequately plead it. Salpeter

is granted summary judgment on the enhancement claim, as ARPwave has not

provided evidence that Salpeter’s device or protocols are “enhancements” or

“improvements” of ARPwave’s devices and protocols. And Salpeter is granted

summary judgment on ARPwave’s confidentiality claim, as ARPwave has not pointed

to any specific, non‐public, confidential information that Salpeter disclosed.27

                                   D. Unfair Competition

       Finally, ARPwave brings two unfair‐competition claims, one alleging tortious

interference with prospective economic advantage and the other alleging wrongful

interference with contract. ARPwave appears to use the same allegations in support of

both claims, arguing essentially that Salpeter interfered with ARPwave’s business by


       27
        ARPwave also brings an unjust‐enrichment claim against Salpeter. “The
doctrine of unjust enrichment allows a court to imply a contract when a defendant
would otherwise improperly retain a benefit bestowed by the plaintiff.” Rapp v. Green
Tree Servicing, LLC, No. 12‐CV‐2496 (PJS/FLN), 2013 WL 3992442, at *8 (D. Minn. Aug. 5,
2013). But “[a] plaintiff cannot recover for unjust enrichment ‘when there is an
enforceable contract that is applicable.’” Moreno v. Wells Fargo Bank, N.A., No. 18‐CV‐
2760 (PJS/DTS), 2019 WL 1438248, at *7 (D. Minn. Apr. 1, 2019) (quoting Caldas v.
Affordable Granite & Stone, Inc., 820 N.W.2d 826, 838 (Minn. 2012)). Because Salpeter is
arguing that his contracts with ARPwave are not enforceable because they were
induced by fraud, the Court will not dismiss ARPwave’s unjust‐enrichment claim at
this time.

                                           -46-
         CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 47 of 60



“diverting” its licensees to NeuFit “and by specifically targeting medical professionals,

therapists, and consumers familiar with the ARPwave Systems.” ECF No. 258 at 34.

               1. Tortious Interference With Prospective Economic Advantage

         To prevail on a claim for tortious interference with prospective economic

advantage, a plaintiff must establish five elements:

         (1)    The existence of a reasonable expectation of economic advantage;

         (2)    Defendant’s knowledge of that expectation of economic advantage;

         (3)    That defendant intentionally interfered with plaintiff’s reasonable
                expectation of economic advantage, and the intentional interference is
                either independently tortious or in violation of a state or federal statute or
                regulation;

         (4)    That in the absence of the wrongful act of defendant, it is reasonably
                probable that plaintiff would have realized [its] economic advantage or
                benefit; and

         (5)    That plaintiff sustained damages.

Gieseke ex rel. Diversified Water Diversion, Inc. v. IDCA, Inc., 844 N.W.2d 210, 219 (Minn.

2014).

         ARPwave’s claim suffers from a couple of problems. For starters, ARPwave has

pointed to no evidence establishing that Salpeter intentionally interfered with

ARPwave’s prospective economic advantage in a manner that was “independently



                                              -47-
       CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 48 of 60



tortious or unlawful.” Id. at 218. Indeed, the Court is not even certain what

“independent[] tort[]” or “violation of a state or federal statute” ARPwave is claiming.

Id. at 219.

       ARPwave supports its tortious‐interference claim with a single paragraph

arguing that Salpeter has interfered with its prospective business relations “by way of

unfair advantage and unfair competition.” ECF No. 258 at 34. But “[u]nfair

competition is not a tort with specific elements; it describes a general category of torts

which courts recognize for the protection of commercial interests.” Rehab. Specialists,

Inc. v. Koering, 404 N.W.2d 301, 305 (Minn. Ct. App. 1987). A plaintiff cannot recover on

a claim for “unfair competition” because there is no such cause of action; after all,

“unfair competition” has no elements, and thus it would be impossible for a judge to

instruct a jury and impossible for a jury to return a verdict on a claim of “unfair

competition.” Instead, the phrase “unfair competition”—like the phrase “personal‐

injury actions” or “intentional torts”—describes a category of torts. To determine if a

plaintiff can recover, a court must identify a tort within the category and examine the

elements of that tort.

       Obviously, then, ARPwave cannot claim “unfair advantage” or “unfair

competition” as the underlying tort. ARPwave has not otherwise attempted to identify


                                            -48-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 49 of 60



a tort or statutory or regulatory violation that Salpeter committed when he allegedly

interfered with ARPwave’s reasonable expectation of economic advantage. See Harman

v. Heartland Food Co., 614 N.W.2d 236, 241 (Minn. Ct. App. 2000) (“[I]mproper means are

those that are independently wrongful such as threats, violence, trespass, defamation,

misrepresentation of fact, restraint of trade or any other wrongful act recognized by

statute or the common law.” (citation omitted)). This is fatal to its claim.

       In addition, the tort of tortious interference with prospective economic advantage

is committed when a defendant interferes with a non‐contractual

relationship—generally by unlawfully preventing an anticipated contract from being

formed—while the tort of wrongful interference with a contract is committed when a

defendant causes a breach of an existing contract. See Gieseke, 844 N.W.2d at 216–19.

ARPwave has not pointed to any non‐contractual relationship with which Salpeter

allegedly interfered; instead, ARPwave complains about Salpeter interfering in

contractual relationships between ARPwave and its clients.

       The Court therefore grants Salpeter’s motion for summary judgment on

ARPwave’s claim of tortious interference with prospective economic advantage, and

turns to ARPwave’s claim of wrongful interference with contract.




                                            -49-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 50 of 60



                         2. Wrongful Interference With Contract

       To prevail on a claim for wrongful interference with an existing contract, a

plaintiff must establish (1) the existence of a contract; (2) the defendant’s knowledge of

the contract; (3) the defendant’s intentional procurement of a breach of the contract;

(4) that the defendant acted without justification; and (5) that the plaintiff sustained

damages. Furlev Sales & Assocs., Inc. v. N. Am. Auto. Warehouse, Inc., 325 N.W.2d 20, 25

(Minn. 1982).

       ARPwave alleges that Salpeter’s conduct caused ARPwave’s licensees to breach

their contracts in two ways: (1) the licensees no longer licensed ARPwave equipment

and protocols and (2) the licensees breached confidentiality provisions in their

contracts. ECF No. 258 at 34–36; ECF No. 277 at 140–46.

       To the extent that ARPwave broadly argues that it was unlawful for Salpeter to

poach any of ARPwave’s clients, ARPwave’s claim fails. ARPwave’s customers have

every right to stop doing business with ARPwave and start doing business with

Salpeter. Nothing in ARPwave’s licensing agreement prohibits customers from leaving.

See United Wild Rice, Inc. v. Nelson, 313 N.W.2d 628, 633 (Minn. 1982). Thus, on that

broad claim, ARPwave cannot show a breach of any contract, and thus cannot recover

for wrongful interference with a contract.


                                             -50-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 51 of 60



      There is, however, a narrower claim on which ARPwave could prevail.

Although ARPwave’s clients are free to move their business from ARPwave to Salpeter,

they are required to provide ARPwave with 30 days’ notice. Pl.’s Ex. AH at 3. Based on

the record before the Court, a jury could find that one of ARPwave’s clients—Dr. Drew

Durbin—failed to provide 30 days’ notice in breach of his contract, and that this breach

was procured without justification by Salpeter.

      The circumstances under which Dr. Durbin left ARPwave and joined NeuFit are

contested. Salpeter alleges that Dr. Durbin left ARPwave in September 2018 and did

not become a NeuFit customer until the spring of 2019; thus, says Salpeter, there was no

contractual interference. ECF No. 260 at 9; Pl.’s Ex. AG at 53, 63, 66–67. But emails from

the spring of 2019 suggest that Dr. Durbin signed a contract with NeuFit while

simultaneously “hav[ing] an ARPWave therapist in [his] office.” Pl.’s Ex. AO at 15. In

fact, the emails imply that Dr. Durbin put off inspecting the Neubie that had been

supplied to him until the weekend because he wanted to hide it from the ARPwave

therapist that still worked in his office. Id. Drawing all inferences in ARPwave’s favor

(as the Court must), a jury could find that (1) Dr. Durbin was still an ARPwave client in

the spring of 2019 and (2) Dr. Durbin effectively terminated his contract with ARPwave




                                           -51-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 52 of 60



without giving the required notice.28 The Court therefore concludes that factual

disputes preclude summary judgment on the (exceedingly narrow) claim that Salpeter

caused Dr. Durbin to breach the 30‐day notice provision of his contract with ARPwave.

       The Court will, however, grant summary judgment to Salpeter on ARPwave’s

claim that he caused former ARPwave licensees to breach the confidentiality provisions

of their contracts with ARPwave. ARPwave has cited no evidence that any former

licensee unlawfully used its confidential information, much less that a former licensee

was induced by Salpeter to unlawfully use ARPwave’s confidential information. The

primary evidence that ARPwave cites in support of this claim is emails from Salpeter to

former licensees saying things such as “your team has experience with ARP[wave], so

there won’t be a drastic learning curve.” Pl.’s Ex. AO at 5. But this is not evidence that

Salpeter is inducing former ARPwave licensees to breach the confidentiality provisions

of their contracts with ARPwave. As the Court already explained, someone who has

previously provided neuro‐therapy will of course have a less drastic learning curve than



       28
          Dr. Durbin himself never claimed that he provided ARPwave with 30 days’
notice; instead, he claimed that he called ARPwave in September 2018 to say that he
was “done with ARPwave effective as of the conversation.” Pl.’s Ex. AG at 53; see also
id. at 59. As the Court noted, a jury could find that Dr. Durbin was mistaken in
testifying that he ended his relationship with ARPwave in September 2018. See Pl.’s
Ex. AO at 15.

                                           -52-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 53 of 60



someone who has not. This email provides no evidence that any former ARPwave

clients breached the confidentiality provisions of their contracts with ARPwave.29

Accordingly, the Court grants summary judgment to Salpeter on this aspect of

ARPwave’s claim for wrongful interference with an existing contract.

                                      E. Fraud Counterclaim

       Salpeter brings a counterclaim against ARPwave for fraud. He alleges that,

before he signed the 2008 contract, ARPwave provided certain oral assurances that

induced him to sign that contract, as well as to sign the 2010 and 2012 contracts. ECF

No. 138 at 21–25. Specifically, Salpeter claims that ARPwave promised that it would

provide access to any ARPwave protocols that he needed to operate his clinic and that it

would refer clients to him, but that ARPwave did not fulfill either of those promises.

Pl.’s Ex. G at 124, 248–49, 254–55.

       There are at least a couple of significant problems with Salpeter’s counterclaim:

       First, to recover on his counterclaim, Salpeter must show not merely that

ARPwave did not keep its promises, but that ARPwave “had no intention to perform at



       29
        As an aside, the Court notes that the fact that there will be a learning curve for
former ARPwave licensees is evidence that there are differences between, on the one
hand, Salpeter’s device and protocols and, on the other hand, ARPwave’s devices and
protocols. If there were no material differences, there would be no learning curve.

                                              -53-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 54 of 60



the time the promise was made.” Vandeputte v. Soderholm, 216 N.W.2d 144, 147 (Minn.

1974). Salpeter has not cited any evidence that at the time ARPwave made these promises, it

did not intend to fulfill them.

       Second, Salpeter’s counterclaim seems to be barred by the statute of limitations.

In Minnesota, fraud claims are subject to a six‐year statute of limitations, which “begins

to run ‘when the facts constituting fraud were discovered or, by reasonable diligence,

should have been discovered.’” TCF Nat’l Bank v. Mkt. Intel., Inc., 812 F.3d 701, 707

(8th Cir. 2016) (citation omitted; emphasis added); Minn Stat. § 541.05, subd. 1(6).

Salpeter served his counterclaim on March 10, 2020. ECF No. 138. Thus, if he

discovered or should have discovered ARPwave’s fraud prior to March 10, 2014, his

counterclaim is barred.

       Again, Salpeter alleges that ARPwave committed fraud when it promised to give

him access to protocols and refer clients to him. These promises were allegedly made in

2008. It is almost inconceivable that six years later Salpeter did not realize—nor

reasonably should have realized—that ARPwave never intended to honor its

promises.30


       30
        Salpeter pleads that he did not discover that ARPwave’s promises were lies until
2013 or 2014. See ECF No. 109 at 18–19. But Salpeter never testified to that. See Pl.’s
                                                                              (continued...)

                                            -54-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 55 of 60



       These problems with Salpeter’s counterclaim seem obvious, but ARPwave’s

motion for summary judgment inexplicably fails to rely on either of them. Instead,

ARPwave argues that (1) promises to act in the future can never serve as the basis for a

fraud claim; (2) Salpeter’s fraud claim is barred by the parol‐evidence rule; and

(3) Salpeter’s fraud claim is waived under the contract. ECF No. 258 at 37–40. All of

these arguments are meritless.

       First, Minnesota law is crystal clear that promises to perform actions in the future

can serve as the basis for a fraud claim if “the promisor had no intention to perform at

the time the promise was made.” Vandeputte, 216 N.W.2d at 147. Judge Wright

explained as much to ARPwave when she granted Salpeter leave to add his

counterclaim. ECF No. 109 at 10–13.31


       30
         (...continued)
Ex. G at 255 (testifying that he realized he was not getting referrals and that ARPwave
was selling directly to Austin residents “[s]ometime between 2009 and 2016”); see also
Pl’s. Ex. H at 42 (explaining that ARPwave promised “to teach [him] something . . .
call[ed] in‐balance” but it never did so and he “had to go separately to pay another
doctor for education in . . . in‐balance” in, he “believe[s] . . . 2009”). Salpeter has never
provided an explanation—believable or otherwise—for why he did not realize before
March 2014 that ARPwave did not intend to fulfill its promises, but he did come to that
realization after March 2014.
       31
          In its reply brief, ARPwave appeared to characterize the law correctly and for
the first time alluded—albeit vaguely and in a parenthetical—to what should have been
                                                                             (continued...)

                                             -55-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 56 of 60



       Second, ARPwave argues that Salpeter’s claim is barred by the parol‐evidence

rule because (according to ARPwave) its alleged promises were contradicted by the

terms of the contract. For example, ARPwave argues that its alleged promise to provide

Salpeter with all of the protocols that he needed is contradicted by the provision of the

contract that lists specific protocols that Salpeter was entitled to receive. ECF No. 258

at 38–39. But simply listing a few specific protocols that Salpeter will be provided does

not “directly contradict” an oral promise to provide additional protocols. See Randall v.

Lady of Am. Franchise Corp., 532 F. Supp. 2d 1071, 1083 (D. Minn. 2007) (“In Minnesota,

only when an allegedly fraudulent statement directly contradicts a substantive contract

term will courts rely on the parol‐evidence rule to reject a fraud claim.”).




       31
         (...continued)
its primary argument: Salpeter has no evidence that ARPwave did not intend to honor
its promises at the time they were made. See ECF No. 266 at 9 (stating that “[Salpeter’s]
counterclaim for fraud” consists of “future promises (with no evidence of any wrongful
‘intent’ of ARPWave prior to entering into the contracts) . . . .”). But even if ARPwave
had made this argument clearly, the Court could not grant summary judgment on the
basis of this argument because ARPwave made it for the first time in a reply brief. See,
e.g., Redking Foods LLC v. Minn Assocs. LP, No. 13‐CV‐0002 (PJS/JSM), 2014 WL 754686, at
*4 (D. Minn. Feb. 26, 2014) (“By raising this argument for the first time in its reply brief,
RedKing violated Local Rule 7.1(c)(3)(B), which provides that ‘[a] reply memorandum
must not raise new grounds for relief or present matters that do not relate to the
opposing party’s response.’ Moreover, ‘federal courts do not, as a rule, entertain
arguments made by a party for the first time in a reply brief.’” (citation omitted)).

                                            -56-
          CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 57 of 60



          ARPwave also argues that its alleged promise to “‘refer all clients in the greater

Austin area’” to Salpeter is “directly contradicted” by the contract, which provides that

Salpeter is being granted a “‘non‐exclusive’ license.” ECF No. 258 at 38. This argument

is difficult to understand. An individual can be a non‐exclusive licensee and still

receive referrals; for example, ARPwave could grant non‐exclusive licenses to three

providers in Austin, but promise only one of those three providers that ARPwave will

refer clients to it.

          Finally, ARPwave argues that Salpeter’s fraud claim is waived under the

contract. Id. at 39–40. ARPwave points to a provision under which Salpeter purports to

waive any rights that he may have “at law and equity to claim fraud, inaccuracy, [or]

imperfection of the System(s) herein claimed . . . .” ECF No. 1‐1 at 11, § 10, ¶ 3 (emphasis

added). This is another frivolous argument. “The Minnesota Supreme Court has long

held that fraud cannot be waived by a contractual disclaimer.” Great Plains Educ.

Found., Inc. v. Student Loan Fin. Corp., No. A20‐0326, 2020 WL 7690269, at *3 (Minn. Ct.

App. Dec. 28, 2020). Putting that aside, Salpeter is not claiming fraud or imperfection of

the ARPwave system; he is claiming that he was fraudulently induced to enter into the

leases.




                                              -57-
      CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 58 of 60



      The Court is left in a frustrating position. Salpeter appears to have almost no

chance of prevailing on his counterclaim. But because ARPwave moved for summary

judgment on the basis of three weak arguments—and did not move for summary

judgment on the basis of two strong arguments available to it—the Court has no choice

but to deny ARPwave’s motion for summary judgment.

                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

      (1)    Defendants’ motion for summary judgment [ECF No. 228] is GRANTED

             IN PART AND DENIED IN PART as follows:

             a.    The motion is GRANTED as to all of plaintiff’s claims alleging that

                   defendants misappropriated trade secrets. Those claims are

                   DISMISSED WITH PREJUDICE.

             b.    The motion is GRANTED as to all of plaintiff’s claims alleging that

                   defendants breached the 2008 contract. Those claims are

                   DISMISSED WITH PREJUDICE, except that the claim that

                   defendants breached the 2008 contract by experimenting with

                   plaintiff’s protocols is DISMISSED WITHOUT PREJUDICE.


                                          -58-
CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 59 of 60



      c.   The motion is DENIED as to all of plaintiff’s claims alleging that

           defendants breached the 2010 and 2012 contracts by failing to

           return and by assigning the RX 100 and POV Sport devices. The

           motion is GRANTED as to all of plaintiff’s other claims alleging

           that defendants breached the 2010 and 2012 contracts and those

           claims are DISMISSED WITH PREJUDICE, except that the claims

           that defendants breached the contracts by lending the devices and

           experimenting with plaintiff’s protocols are DISMISSED

           WITHOUT PREJUDICE.

      d.   The motion is GRANTED as to all of plaintiff’s claims alleging

           tortious interference with prospective economic advantage. Those

           claims are DISMISSED WITH PREJUDICE.

      e.   The motion is DENIED as to plaintiff’s claim that defendants

           wrongfully interfered with a contract by causing Dr. Drew Durbin

           to breach the 30‐day notice provision of his contract with

           ARPwave. The motion is GRANTED as to all of plaintiff’s other

           claims alleging wrongful interference with a contract, and those

           claims are DISMISSED WITH PREJUDICE.


                                 -59-
     CASE 0:18-cv-02046-PJS-ECW Doc. 284 Filed 01/19/21 Page 60 of 60



            f.    The motion is DENIED as to plaintiff’s conversion and unjust‐

                  enrichment claims.

     (2)    Plaintiff’s motion for summary judgment [ECF No. 249] is DENIED.

     (3)    Defendants’ motion for Rule 11 sanctions [ECF No. 228] is DENIED.


Dated: January 19, 2021                    s/Patrick J. Schiltz
                                          Patrick J. Schiltz
                                          United States District Judge




                                       -60-
